THE People, ex rel. Manuel Cruz, petitioned for prohibition against the Honorable Clarence J. Morley, one of the judges of the district court of Denver. We granted a rule to show cause. The district attorney demurs to the petition, and the question before us is whether the facts stated therein are sufficient to show that the district court has no jurisdiction over the cause in question.
The petition is technically defective, but, since no objection is made on that ground, we do not regard such defects. It alleges that Manuel Cruz, a minor seventeen years of age, was indicted in the district court for burglary, larceny and receiving stolen goods; that he is not an inmate or under the control of any institution or other authority of the state; that his plea to the jurisdiction of said court has been overruled, and that that court will proceed to try him unless prohibited, and is without jurisdiction to do so. This raises the question of the meaning of the acts of 1923, chapters 75 and 78, and amended section 1 of article VI of the Colorado Constitution, which we have just considered in People v. Juvenile Court, 75 Colo. 493, 226 P. 866. Our conclusion is that the district court has jurisdiction of the case. *Page 27 
The Constitution, article VI, section 1, originally read: "The judicial power of the state, as to matters of law and equity, except as in the Constitution otherwise provided, shall be vested in a supreme court, district courts, county courts, justices of the peace, and such other courts as may be provided by law." R. S. 1908.
In 1912 the following was added: "In counties and cities and counties having a population exceeding 100,000, exclusive original jurisdiction in cases involving minors and persons whose offenses concern minors may be vested in a separate court now or hereafter established by law."
Section 11 of said article is as follows: "The district courts shall have original jurisdiction of all causes both at law and in equity, and such appellate jurisdiction as may be conferred by law." * * *.
No attempt was made by legislation to grant the exclusive jurisdiction permitted by the amendment of section 1, until 1923. Chapters 75 and 78 of the Session Laws of that year contain the following: "The words `delinquent child' shall include any child eighteen years of age or under such age who violates any law of this state. * * *" S. L. 1923, c. 75, p. 197.
The relator is charged with violation of a law of this state, therefore, if guilty, he is delinquent. If his delinquency is denied, the juvenile court may try the issue.People v. Juvenile Court, supra.
"Any child committing any of the acts herein mentioned may be proceeded against in the courts of record of this state having jurisdiction over juveniles in the manner provided for in this act: * * *" S. L. 1923, c. 75, p. 198.
The relator is charged with the commission of one of "the acts herein mentioned" and therefore may be prosecuted in a court of record having jurisdiction over juveniles, i. e., the juvenile court.
Juvenile courts "shall have coordinate jurisdiction with the district and county courts of this state in any criminal *Page 28 
case of the people against or concerning any person under the age of twenty-one years, * * * and in proceedings concerning the annulment of marriages, where either of the parties thereto are under the age of twenty-one years at the time of filing such case in such court, and in cases under the Redemption of Offenders Act, being Chapter 199, page 478, Session Laws of 1909. Such courts shall also, in their respective counties, have exclusive jurisdiction, subject to appeals and writs of error as provided by law, in all cases concerning neglected, dependent or delinquent children or persons who cause, encourage or contribute thereto, and in all cases concerning the adoption, custody or disposition of children and the care and protection of their persons from neglect, cruelty, abuse and proceedings concerning feeble-minded children; provided that in all cases of feeble-minded children under the age of twenty-one years the proceedings in such courts shall be as provided in Chapter 118 of the Session Laws of 1915, page 336 thereof, * * *." S. L. 1923, c. 78, p. 209.
The case before the district court is a "criminal case of the people against and concerning a person under the age of twenty-one years," therefore the district court has coordinate jurisdiction with the juvenile court over it. But it is a case concerning a delinquent child, therefore the juvenile court has exclusive jurisdiction. By this section, then, we are told that the district court has jurisdiction of the case before it, and that it has not, yet we must say what the section means.
The inconsistency here is much more definite and positive than that considered in People v. Juvenile Court, supra, and its solution much more difficult.
There are two possible interpretations which may be given to these statutes, neither of which, however, is satisfactory:
1. One is that the juvenile and district courts have co-ordinate jurisdiction in cases of persons nineteen to twenty-one years of age, and the juvenile court exclusive jurisdiction of persons eighteen or under. If, however, *Page 29 
this is what the legislature meant, it is inexplicable that they did not say so in plain terms. It is almost inconceivable that the legislature should, under an apparent grant to one court of jurisdiction over a certain subject co-ordinate with another, deprive that other of 19/21 of the jurisdiction which it had before. Moreover by this construction section 2 is inconsistent with itself, because it gives coordinate jurisdiction as to all under 21 and "also * * * exclusive jurisdiction" as to all eighteen or under.
2. The second meaning is that the jurisdiction is co-ordinate as to criminal cases of the people against or concerning any minor, and exclusive as to other matters concerning
those eighteen or under. This makes the section consistent with itself, and, while it seems inconsistent with the definition of delinquent and dependent children in chapter 75, it is not necessarily so. That chapter, except by the quotation from page 198, which we notice below, does not refer to the jurisdiction of any court. It defines a delinquent as one who has broken the law, but it says nothing about criminal cases or cases by the people against him. This second interpretation, therefore, is the one to be preferred, and is not at variance with our construction of this section in People v. Juvenile Court, supra.
There are additional reasons for this preference, although, when taken alone, they are perhaps inconclusive. The constitutional jurisdiction of the district court is unlimited. It should not be limited without circumspection, and no statute should be held to limit it unless it says so plainly, which this statute does not. Then too the above quoted provision of c. 75, "Any child * * * may be proceeded against in the courts of record in this state having jurisdiction over juveniles," should read "must" for "may" to approach consistency with the interpretation first above stated, but, reading "may" more nearly agrees with the second construction. These two acts were passed by one legislature and approved on the same day and should be made to agree if possible.
In cases where the jurisdiction of the subject matter is *Page 30 
concurrent, that court which first acquires jurisdiction over the case controls it. 15 C. J. 1134, § 583.
It follows, then, that the district court has jurisdiction. We are less concerned about the results of this judgment because it is easy for the legislature to amend the statutes to make them say plainly what it wishes.
Rule discharged.
On Rehearing.